Citation Nr: 1741741	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-00 187A	)	DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REMAND

The Veteran had active duty service from September 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board denied the claim in June 2015.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  The Court vacated the Board's decision, and remanded the issue to the Board for action consistent with the JMR.  The Board remanded the issues for further development in November 2016.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression.  

The Board denied the issue in a June 2015 decision.  In a September 2016 Joint Motion for Remand (JMR) by the Court of Appeals for Veterans Claims (CAVC), the issue was remanded for further appellate review by the Board.  The JMR noted that the Board decision in June 2015 did not address the handwritten private psychotherapy notes from February 2009.  

In the November 2016 Board remand, the Board ordered a new VA examination.  The examiner was specifically asked to consider and comment on the Veteran's reported PTSD-specific symptomatology during his counseling with Dr. A.B. from January 2009 to August 2009, which Dr. A.B. attributed to PTSD.    

The Veteran was afforded an examination in April 2017.  The examiner noted the history of mood disorder not otherwise specified (NOS) and polysubstance dependence in remission diagnosed in April 2013, depressive disorder NOS diagnosed in October 2009, cocaine dependence in remission diagnosed in April 2005, and dementia and paranoia.  The examiner did not comment on the private treatment records as directed.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that an addendum opinion is necessary to clarify the examiner's opinion before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the April 2017 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA psychiatrist or psychologist for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records, his lay statements and history, and the Veteran's reported PTSD-specific symptomatology during his counseling with Dr. A.B. from January 2009 to August 2009, which Dr. A.B. attributed to PTSD.  The examiner should also address any psychiatric disabilities diagnosed during the period on appeal.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that any psychiatric disabilities diagnosed during the period on appeal began in service, were caused by service, or are otherwise related to the Veteran's active service.  The Veteran's lay assertions and the 2009 private treatment records must be considered and discussed when formulating an opinion.  

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




